This matter is currently on appeal to the North Carolina Court of Appeals from an Opinion and Award filed by the Full Commission on 25 April 1995. Counsel for plaintiff has moved the Commission for an Order Compelling payment of attorney's fees according to the of the Full Commission Opinion and Award and pursuant to G.S. § 97-86.1(a).
The Full Commission Opinion and Award provided for continuing temporary total disability compensation for plaintiff and awarded counsel for plaintiff a twenty-five (25) percent attorney's fee. Having now received and reviewed plaintiff's Proposed Record on Appeal it is the opinion of the undersigned that plaintiff's Motion is proper and should be granted.
Therefore, IT IS ORDERED that defendants SHALL COMPLY with the terms and provisions of the 25 April 1995 Full Commission Opinion and Award which provide for payment of attorney's fees to counsel for plaintiff. Defendants' are given twenty (20) days from the filing date of this Order to comply.
No further costs are assessed at this time.
                                  ________________________ THOMAS J. BOLCH COMMISSIONER